Title: General Orders, 24 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Sunday Novr 24th 1782
                     Parole Zantippe.
                     Countersigns Yelverton, Zebulon.
                  
                  For the Day tomorrow Lt Colonel Newhall, Majr Knapp.For duty tomorrowthe first Newyork regiment.
                  After orders.
                  A Serjeant, Corporal and twelve men from the 10th Massats regiment to be sent to Fishkill landing tomorrow morning to assist in removing Military stores from that place & Fishkill to Westpoint  They will receive Instructions from Mr John Ruddock D.C.M.S. and are to carry with them what provisions they have on hand as it is likely they may be kept on that duty five, or six days.
               